       Case 1:20-mc-00199-JGK-OTW Document 67 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
                                                                 :
 In re Application of Vale S.A., Vale Holdings                   :   20-MC-199 (JGK) (OTW)
 B.V., and Vale International S.A. for an                        :
 Order Pursuant to 28 U.S.C. § 1782 to                           :   ORDER
 Conduct Discovery for Use in Foreign                            :
 Proceedings                                                     :
                                                                 :
                                                                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ joint letter and proposed protective order at ECF 64.

Regarding the dispute over paragraph 8 of the proposed order, the parties are directed to

consider the following language, which has been taken verbatim from the Hon. Lewis J. Liman’s

Model Protective Order:

         Nothing in this Protective Order will prevent any person subject to it from producing any
         Confidential Discovery Material in its possession in response to a lawful subpoena or
         other compulsory process, or if required to produce by law or by any government
         agency having jurisdiction, provided, however, that such person receiving a request, will
         provide written notice to the producing person before disclosure and as soon as
         reasonably possible, and, if permitted by the time allowed under the request, at least 10
         days before any disclosure. Upon receiving such notice, the producing person will have
         the right to oppose compliance with the subpoena, other compulsory process, or other
         legal notice if the producing person deems it appropriate to do so.


By October 7, 2020, Parties are further directed to submit a joint letter informing the Court

whether they will accept the proposed language above. If not accepted, Applicants as well as

Respondents are directed to submit updated proposed language in their joint letter, and
     Case 1:20-mc-00199-JGK-OTW Document 67 Filed 09/24/20 Page 2 of 2




explain to the Court why their proposed language is better than Judge Liman’s.

       SO ORDERED.



                                                         s/ Ona T. Wang
Dated: September 24, 2020                              Ona T. Wang
       New York, New York                              United States Magistrate Judge
